DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 05 July 2022 in which claims 2-6 are currently pending and claim 1 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 13 September 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 13, 15, 19 of U.S. Patent No. 11,159,337. 
Regarding claim 2, claim 9 of U.S. Patent No. 11,159,337 teaches in a networking environment that includes at least a first node and a second node configured as Ethernet Virtual Private Networking (EVPN) peers of each other on an EVPN subnet across a core network.
receiving a multicast join request from a receiver endpoint, the multicast join request including a source address and multicast group address of a source of a multicast stream as in the application corresponds to the limitation “receiving from the first node, a control plane join … multicast stream” (claim 9 of U.S. Patent No. 11,159,337 lines 10-14);
constructing a Selective Multicast Ethernet Tag (SMET) EVPN control plane message, the SMET EVPN control plane message including an Internet Group Management Protocol (IGMP) membership report corresponding to the multicast join request and a receiver identifier corresponding to a second node as in the application corresponds to the limitation “appending to data packets … to the third node” (claim 9 of U.S. Patent No. 11,159,337 lines 15-18) and “the control plane join request … SMET join request” (claim 11 of U.S. Patent No. 11,159,337 lines 1-5); and 
transmitting the SMET EVPN control plane message to a third node as in the application corresponds to the limitation “forwarding the data packets … into the core network” (claim 9 of U.S. Patent No. 11,159,337 lines 19-21).
Regarding claim 3, claim 11 of U.S. Patent No. 11,159,337 teaches the SMET EVPN control plane message includes a route definition and wherein the receiver identifier is included in an attribute or an extension of the SMET EVPN control plane message (claim 11 of U.S. Patent No. 11,159,337 lines 1-5).
Regarding claim 4, claim 13 of U.S. Patent No. 11,159,337 teaches the receiver identifier is a bitmap or bitmask formatted according to the Bit Index Explicit Replication (BIER) protocol (claim 13 of U.S. Patent No. 11,159,337 lines 1-4).
Regarding claim 5, claim 16 of U.S. Patent No. 11,159,337 teaches in a networking environment that includes at least a first node and a second node configured as Ethernet Virtual Private Networking (EVPN) peers of each other on an EVPN subnet that is coupled to a Layer 3 VPN over a core network.
receiving an advertisement of a multicast stream available from a first multicast source as in the application corresponds to the limitation “receive the control plane join request message” (claim 15 of U.S. Patent No. 11,159,337 lines 21); 
receiving a Selective Multicast Ethernet Tag (SMET) EVPN control plane message, the SMET EVPN control plane message including an Internet Group Management Protocol (IGMP) membership report identifying a first multicast receiver endpoint for the first multicast source, and an attribute or extension including a receiver identifier corresponding to the second node as in the application corresponds to the limitation “append to data packets of the multicast … to the third node” (claim 15 of U.S. Patent No. 11,159,337 lines 22-25) and “the control plane join request … SMET join request” (claim 16 of U.S. Patent No. 11,159,337 lines 1-5); and 
forwarding the multicast stream directly into the core network to the second node as in the application corresponds to the limitation “forward the data packets … into the core network” (claim 15 of U.S. Patent No. 11,159,337 lines 26-28).
Regarding claim 6, claim 19 of U.S. Patent No. 11,159,337 teaches the receiver identifier is a bitmap or bitmask formatted according to the Bit Index Explicit Replication (BIER) protocol (claim 19 of U.S. Patent No. 11,159,337 lines 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (PG Pub US 2021/0297273 A1) in view of Nagarajan et al. (PG Pub US 2018/0287946 A1 hereafter Nagarajan2).
Regarding claim 2, Nagarajan discloses in a networking environment that includes at least a first node and a second node configured as Ethernet Virtual Private Networking (EVPN) peers of each other on an EVPN subnet across a core network.
constructing a Selective Multicast Ethernet Tag (SMET) EVPN control plane message, the SMET EVPN control plane message including an Internet Group Management Protocol (IGMP) membership report corresponding to the multicast join request and a receiver identifier corresponding to a second node (“CE device 8C forwards IGMP report 24 to PE device 10C, which translates IGMP report 24 to Selective Multicast Ethernet Tag (SMET) routes 26 (EVPN Type 6 route) and sends SMET routes 26 over the intermediate network 12 to PE devices belonging to the EVPN (e.g., PE devices 10A and 10B) to distribute the intent of multicast receiver 7 to receive multicast traffic for a certain multicast group (*, G) or Source-Group combination (S, G). A SMET route may include a route distinguisher, Ethernet tag identifier, multicast source address, multicast group address, originator router address, etc” [0036], [0037]); 
transmitting the SMET EVPN control plane message to a third node (“sends SMET routes 26 over the intermediate network 12 to PE devices belonging to the EVPN (e.g., PE devices 10A and 10B)” [0036]).
However, Nagarajan does not explicitly disclose receiving a multicast join request from a receiver endpoint, the multicast join request including a source address and multicast group address of a source of a multicast stream.
Nevertheless, Nagarajan2 discloses “multicast traffic is typically designated by a unique combination of a particular multicast group and a particular source for the multicast group. For example, multicast network traffic 24, such as a particular multicast stream of content, may be uniquely designated with a (Source, Group), i.e., (S, G), label to designate a source of the traffic and a multicast group to which the traffic belongs” [0030], “The IGMP Join and Leave Group state may be represented as (x, G), where “x” may be either any source (*) or a particular source (S), for each EVI on Ethernet segment 14, and “G” is a multicast group” [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive a multicast join request from a receiver endpoint, the multicast join request including a source address and multicast group address of a source of a multicast stream because “By synchronizing IGMP Join and Leave Group state, the DF, e.g., router 10B, for a particular Ethernet segment, EVPN Instance, and Bridge Domain (BD) (hereinafter, “[ES, EVI, DB]”) may correctly advertise or withdraw routes to the EVPN core for the multicast traffic for that multicast group” [0031].
Regarding claim 3, Nagarajan, Nagarajan2 discloses everything claimed as applied above. In addition, Nagarajan discloses the SMET EVPN control plane message includes a route definition and wherein the receiver identifier is included in an attribute or an extension of the SMET EVPN control plane message (“A SMET route may include a route distinguisher, Ethernet tag identifier, multicast source address, multicast group address, originator router address, etc” [0036]).
Regarding claim 5, Nagarajan discloses in a networking environment that includes at least a first node and a second node configured as Ethernet Virtual Private Networking (EVPN) peers of each other on an EVPN subnet that is coupled to a Layer 3 VPN over a core network.
receiving a Selective Multicast Ethernet Tag (SMET) EVPN control plane message, the SMET EVPN control plane message including an Internet Group Management Protocol (IGMP) membership report identifying a first multicast receiver endpoint for the first multicast source, and an attribute or extension including a receiver identifier corresponding to the second node (“CE device 8C forwards IGMP report 24 to PE device 10C, which translates IGMP report 24 to Selective Multicast Ethernet Tag (SMET) routes 26 (EVPN Type 6 route) and sends SMET routes 26 over the intermediate network 12 to PE devices belonging to the EVPN (e.g., PE devices 10A and 10B) to distribute the intent of multicast receiver 7 to receive multicast traffic for a certain multicast group (*, G) or Source-Group combination (S, G). A SMET route may include a route distinguisher, Ethernet tag identifier, multicast source address, multicast group address, originator router address, etc” [0036], “Each of PE devices 10A and 10B receives a respective one of SMET routes 26, translates the SMET route back to an IGMP report, and sends the IGMP report to connected CE devices” [0037]);
forwarding the multicast stream directly into the core network to the second node (“sends SMET routes 26 over the intermediate network 12 to PE devices belonging to the EVPN (e.g., PE devices 10A and 10B)” [0036]).
However, Nagarajan does not explicitly disclose receiving an advertisement of a multicast stream available from a first multicast source.
Nevertheless, Nagarajan2 discloses “In the EVPN implemented using PE routers 10A-10C for a given EVI, each of PE routers 10A-10C advertises the locally learned MAC addresses to other PE routers 10 using a BGP router advertisement, also referred to herein as a “MAC route” or a “MAC advertisement route.” A MAC advertisement route typically specifies an individual MAC address of customer equipment 4 along with additional forwarding information such as a route descriptor, route target, layer 2 segment identifier, MPLS label, etc” [0029].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to receive an advertisement of a multicast stream available from a first multicast source because “PE routers 10 may perform both local learning and remote learning of MAC addresses” [0029].
Allowable Subject Matter
Claims 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	12/15/2022